UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-K (Mark one) [X] Annual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2013 [] Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-53800 SMSA Crane Acquisition Corp. (Exact name of registrant as specified in its charter) Nevada 27-0984742 (State of incorporation) (IRS Employer ID Number) 1172 South Dixie Highway, Suite 335, Coral Gables, FL 33146 (Address of principal executive offices) (787) 685-5046 (Issuer's telephone number) Securities registered pursuant to Section 12 (b) of the Act - None Securities registered pursuant to Section 12(g) of the Act: - Common Stock - $0.001 par value Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes [] No [ X ] 1 Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post files). Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer[] Non-accelerated filer [] Smaller reporting company [X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [X ] No [ ] The aggregate market value of voting and non-voting common equity held by non-affiliates as of the last business day of the registrant’s most recently completed second fiscal quarter was approximately $0 based upon 500,005 shares held by non-affiliates and a closing market price of $0.00 per share on June 28, 2013. As of April 11, 2014, there were 11,018,848 shares of Common Stock issued and outstanding. 2 SMSA Crane Acquisition Corp. Form 10-K for the year ended December 31, 2013 Index to Contents Page Number Part I Item 1 Business 4 Item 1A Risk Factors 4 Item 1B Unresolved Staff Comments 4 Item 2 Properties 5 Item 3 Legal Proceedings 5 Item 4 Mine Safety Disclosures 5 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 6 Selected Financial Data 7 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A Quantitative and Qualitative Disclosures About Market Risk 9 Item 8 Financial Statements and Supplementary Data 9 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 9 Item 9A Controls and Procedures 9 Item 9B Other Information 11 Part III Item 10 Directors, Executive Officers and Corporate Governance 11 Item 11 Executive Compensation 14 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 14 Item 13 Certain Relationships and Related Transactions, and Director Independence 16 Item 14 Independent registered public accounting firm Fees and Services 16 Part IV Item 15 Exhibits and Financial Statement Schedules 17 Signatures 31 3 PART I Item 1 - Business General SMSA Crane Acquisition Corp. (Company) was organized on September 9, 2009 as a Nevada corporation to effect the reincorporation of its predecessor company, Senior Management Services of Crane, Inc., a Texas corporation, mandated by the plan of reorganization discussed below. The Company’s emergence from Chapter 11 of Title 11 of the United States Code on August 1, 2007 created the combination of a change in majority ownership and voting control - that is, loss of control by the then-existing stockholders, a court-approved reorganization, and a reliable measure of the entity’s fair value - resulting in a fresh start, creating, in substance, a new reporting entity.Accordingly, the Company, post bankruptcy, has no significant assets, liabilities or operating activities.Therefore, the Company, as a new reporting entity, qualifies as a “development stage enterprise” as defined in Development Stage Entities topic of the FASB Accounting Standards Codification and as a shell company as defined in Rule 405 under the Securities Act of 1933, as amended (the “Securities Act”), and Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). On November 5, 2010, the Company entered into a share purchase with Ms. Carolyn C. Shelton pursuant to which she acquired 9,500,000 shares of our common stock for approximately $9,500 cash or $0.001 per share and became the Chief Executive Officer, President, Secretary and Chief Financial Officer of the Company. On September 16, 2013, Coquí Radio Pharmaceuticals, Corp. (“Coquí”) closed a transaction through which Coquí purchased 9,500,000 shares of common stock. In addition, the Company purchased an additional 400,000 shares of common stock of the Company which are currently held by the Company in street name by Halter Financial Investments, L.P. Total proceeds to Ms. Shelton were $10,000 and total proceeds to Halter Financial Investments, L.P. were $270,000. As a result of this transaction, Coquí beneficially owns 9,900,000 shares of common stock of the Company. In connection with the transaction, Ms. Shelton resigned as Chief Executive Officer, President, Secretary and Chief Financial Officer of the Company and appointed Mr. Alberto Burckhart to fill those positions.In addition, Mr. Burckhart was appointed to the Board of Directors of the Company and Ms. Shelton subsequently resigned from the Board of Directors. The Company intends to consummate a business combination transaction with Coquí at such time as Coquí is able to produce audited financial statements to include in the required Form 8-K to be filed with the Securities and Exchange Commission. Employees We have no employees. Our Chief Executive Officer and sole director, Alberto Burckhart, is responsible for managing our administrative affairs, including our reporting obligations pursuant to the requirements of the Exchange Act.It is anticipated that Mr. Burckhart may engage consultants, attorneys and accountants as necessary for us to conduct our business operations and to implement and successfully complete our business combination transaction with Coquí.We do not anticipate employing any full-time employees unless and until we consummate the proposed business combination transaction. Item 1A - Risk Factors Smaller reporting companies are not required to provide the information required by this item. Item 1B - Unresolved Staff Comments None 4 Item 2 - Properties The Company currently maintains a mailing address at 1172 South Dixie Highway, Suite 335, Coral Gables, FL 33146.The Company’s telephone number there is (787) 685-5046.Other than this mailing address, the Company does not currently maintain any other office facilities, and does not anticipate the need for maintaining office facilities at any time in the foreseeable future prior to consummating the proposed business combination. The Company pays no rent or other fees for the use of the mailing address as these offices are used virtually full-time by Coquí and Ms. Carmen Bigles, Coquí’s Chief Executive Officer, who is Mr. Burckhart’s sister. Item 3 - Legal Proceedings The Company is not a party to any pending legal proceedings, and no such proceedings are known to be contemplated. Item 4 - Mine Safety Disclosures Not applicable. PART II Item 5 - Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market for Trading and Eligibility for Future Sale There is no public trading market for our securities.Our shares are eligible for quotation on the OTC Bulletin Board under the symbol “SSCR”.As of the date of this filing, there has been no known trading in the Company’s common stock. Holders As of April 11, 2014, there were a total of 11,018,848 shares of our common stock held by approximately510 stockholders of record.There are no shares of our preferred stock outstanding at the date of this Report. In addition, the Company has accepted subscription agreements and is holding investor funds in an escrow account for the purchase ofapproximately 330,300 additional shares of the Company’s common stock. Capital Stock Our authorized capital stock consists of 100,000,000 shares of common stock and 10,000,000 shares of preferred stock. Each share of common stock entitles a stockholder to one vote on all matters upon which stockholders are permitted to vote. No stockholder has any preemptive right or other similar right to purchase or subscribe for any additional securities issued by us, and no stockholder has any right to convert the common stock into other securities. No shares of common stock are subject to redemption or any sinking fund provisions. All the outstanding shares of our common stock are fully paid and non-assessable. Subject to the rights of the holders of the preferred stock, if any, our stockholders of common stock are entitled to dividends when, as and if declared by our board from funds legally available therefore and, upon liquidation, to a pro-rata share in any distribution to stockholders. We do not anticipate declaring or paying any cash dividends on our common stock in the foreseeable future. 5 Pursuant to our Articles of Incorporation, our board has the authority, without further stockholder approval, to provide for the issuance of up to 10,000,000 shares of our preferred stock in one or more series and to determine the dividend rights, conversion rights, voting rights, rights in terms of redemption, liquidation preferences, the number of shares constituting any such series and the designation of such series. Our board has the power to afford preferences, powers and rights (including voting rights) to the holders of any preferred stock preferences, such rights and preferences being senior to the rights of holders of common stock. No shares of our preferred stock are currently outstanding. Although we have no present intention to issue any shares of preferred stock, the issuance of shares of preferred stock, or the issuance of rights to purchase such shares, may have the effect of delaying, deferring or preventing a change in control of our Company. Provisions Having A Possible Anti-Takeover Effect Our Articles of Incorporation and Bylaws contain certain provisions that are intended to enhance the likelihood of continuity and stability in the composition of our board and in the policies formulated by our board and to discourage certain types of transactions which may involve an actual or threatened change of our control. Our board is authorized to adopt, alter, amend and repeal our Bylaws or to adopt new Bylaws. In addition, our board has the authority, without further action by our stockholders, to issue up to 10 million shares of our preferred stock in one or more series and to fix the rights, preferences, privileges and restrictions thereof. The issuance of our preferred stock or additional shares of common stock could adversely affect the voting power of the holders of common stock and could have the effect of delaying, deferring or preventing a change in our control. Securities Eligible for Future Sale We relied, based on the confirmation order we received from the Bankruptcy Court, on Section 1145(a) (1) of the Bankruptcy Code to exempt from the registration requirements of the Securities Act both the offer of the 500,005 plan shares, which may have been deemed to have occurred through the solicitation of acceptances of the plan of reorganization, and the issuance of the plan shares pursuant to the plan of reorganization.In general, offers and sales of securities made in reliance on the exemption afforded under Section 1145(a)(1) of the Bankruptcy Code are deemed to be made in a public offering, so that the recipients thereof are free to resell such securities without registration under the Securities Act. Restricted Securities We currently have 9,900,000 outstanding shares which may be deemed restricted securities as defined in Rule 144.Generally, restricted securities can be resold under Rule 144 once they have been held for the required statutory period, provided that the securities satisfy the current public information requirements of the rule. However, since Coquí beneficially owns the 9,900,000 shares and is an affiliate of the Company, there are further limits on its ability to sell the shares under Rule 144 as described below. Rule 144 Under Rule 144, a person who has beneficially owned restricted shares of our common stock for at least six months is entitled to sell their securities provided that (i) such person is not deemed to have been one of our affiliates at the time of, or at any time during the three months preceding a sale, (ii) we are subject to the Exchange Act periodic reporting requirements for at least 90 days before the sale and (iii) if the sale occurs prior to satisfaction of a one-year holding period, we provide current information at the time of sale. However, once we complete the acquisition of Coquí, Rule 144 will require a 12-month holding period initially before reverting to six months as discussed below. Persons who have beneficially owned restricted shares of our common stock for at least six months but who are our affiliates at the time of, or at any time during the three months preceding a sale, would be subject to additional restrictions, by which such person would be entitled to sell within any three-month period only a number of securities that does not exceed the greater of either of the following: ● 1% of the total number of securities of the same class then outstanding; or, ● the average weekly trading volume of such securities during the four calendar weeks preceding the filing of a notice on Form 144 with respect to the sale; 6 ● provided, in each case, which we are subject to the Exchange Act periodic reporting requirements for at least three months before the sale. Such sales by affiliates must also comply with the manner of sale, current public information and notice provisions of Rule 144. Restrictions on the Reliance of Rule 144 by Shell Companies or Former Shell Companies Historically, the SEC staff has taken the position that Rule 144 is not available for the resale of securities initially issued by companies that are, or previously were, blank check companies, like us.The SEC has codified and expanded this position in the amendments discussed above by prohibiting the use of Rule 144 for resale of securities issued by any shell companies (other than business combination related shell companies) or any issuer that has been at any time previously a shell company.The SEC has provided an important exception to this prohibition, however, if the following conditions are met: ● The issuer of the securities that was formerly a shell company has ceased to be a shell company; ● The issuer of the securities is subject to the reporting requirements of Section 14 or 15(d) of the Exchange Act; ● The issuer of the securities has filed all Exchange Act reports and material required to be filed, as applicable, during the preceding 12 months (or such shorter period that the issuer was required to file such reports and materials), other than Current Reports on Form 8-K; and ● At least one year has elapsed from the time that the issuer filed current comprehensive disclosure with the SEC reflecting its status as an entity that is not a shell company. Recent Sales of Unregistered Securities Not applicable. Dividends Dividends, if any, will be contingent upon the Company’s revenues and earnings, if any, and capital requirements and financial conditions. The payment of dividends, if any, will be within the discretion of the Company’s Board of Directors. The Company presently intends to retain all earnings, if any, and accordingly the Board of Directors does not anticipate declaring any dividends prior to a business combination. Transfer Agent Our independent stock transfer agent is Securities Transfer Corporation, located in Frisco, Texas. The mailing address and telephone number are: 2591 Dallas Parkway, Suite 102, Frisco, Texas 75034; (469) 633-0101. Reports to Stockholders The Company plans to furnish its stockholders with an annual report for each fiscal year ending December 31 containing financial statements audited by its registered independent public accounting firm.It is the present intention of management to continue furnishing annual reports to stockholders.Additionally, the Company may, in its sole discretion, issue unaudited quarterly or other interim reports to its stockholders when it deems appropriate.The Company intends to maintain compliance with the periodic reporting requirements of the Exchange Act. Item 6 - Selected Financial Data Not applicable 7 Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations Caution Regarding Forward-Looking Information Certain statements contained in this annual filing, including, without limitation, statements containing the words "believes", "anticipates", "expects" and words of similar import, as well as statements describing our proposed business combination transaction with Coquí, constitute forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include the ability of Coquí to provide the audited financial statements required for the proposed business combination transaction and other factors referenced in this and previous filings. Given these uncertainties, readers of this Form 10-K and investors are cautioned not to place undue reliance on such forward-looking statements. The Company disclaims any obligation to update any such factors or to publicly announce the result of any revisions to any of the forward-looking statements contained herein to reflect future events or developments. Overview On September 16, 2013, Coquí closed a transaction through which, in exchange for $280,000, Coquí purchased 9,500,000 shares of common stock and purchased an additional 400,000 shares of common stock of the Company which are currently held by the Company in street name by Halter Financial Investments, L.P. As a result of this transaction, Coquí beneficially owns 9,900,000 shares of common stock of the Company. The Company intends to consummate a business combination transaction with Coquí. Results of Operations The Company had no revenue for either of the years ended December 31, 2013 or 2012 or for the period from August1, 2007 (date of bankruptcy settlement) through December 31, 2013, respectively. General and administrative expenses for the respective years ended December 31, 2013 and 2012 were approximately $33,000 and $23,000.These expenses were directly related to the maintenance of the corporate entity and the preparation and filing of periodic reports pursuant to the Exchange Act.During each of the years ended December 31, 2013 and 2012, respectively, the Company incurred an approximately $7,300 and $5,500 in expenses related to compliance with the SEC’s mandate to provide interactive data files as exhibits to its periodic filings containing financial statements. It is anticipated that future expenditure levels will increase once the Company acquires Coquí. Earnings per share for the years ended December 31, 2013 and 2012 were approximately $(0.00) and $(0.00) based on the weighted-average shares issued and outstanding. The Company does not expect to generate any revenue or incur operating expenses for purposes other than fulfilling the obligations of a reporting company under the Exchange Act. Liquidity and Capital Resources At December 31, 2013 and 2012, the Company had working capital (deficit) of approximately $(26,497) and $274, respectively. 8 The Company currently has limited cash on hand, no operating assets and a business plan with inherent risk. On April 11, 2014, the Company had approximately $2.9 million of net proceeds from a closing of a private placement in February 2014. In addition, the Company’s attorneys were holding approximately $1.1 million in escrow relating to additional sales of shares of the Company’s common stock at $3.31 per share. While the subscriptions have been accepted, no closing has occurred. The approximately $4,000,000 raised to date is part of a $49 million offering.This sum was chosen because Coquí needs to raise significant capital to be able to acquire a license from the Nuclear Regulatory Commission and build a medical isotope production facility planned near Gainesville, Florida.We cannot assure you that the necessary funding will be raised or the license issued. Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”).GAAP requires the use of estimates, assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported.These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition.We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances.Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note E of our financial statements.While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates.Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our results of operations, financial position or liquidity for the periods presented in this Report. Item 7A - Quantitative and Qualitative Disclosures about Market Risk Smaller reporting companies are not required to provide the information required by this item. Item 8 - Financial Statements and Supplementary Data The required financial statements begin on page F-1 of this document. Item 9 - Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Changes in Registrant’s Certifying Accountant All information responsive to this item has been previously disclosed in Current Reports on Form 8-K filed with the Securities and Exchange Commission. Item 9A - Controls and Procedures 9 Disclosure Controls and Procedures.Our management, under the supervision and with the participation of our Chief Executive and Financial Officer (“Certifying Officer”), has evaluated the effectiveness of our disclosure controls and procedures as defined in Rules 13a-15 promulgated under the Exchange Act as of the end of the period covered by this Annual Report.Disclosure controls and procedures are controls and procedures designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms and include controls and procedures designed to ensure that information we are required to disclose in such reports is accumulated and communicated to management, including our Certifying Officer, as appropriate, to allow timely decisions regarding required disclosure.Based upon that evaluation, our Certifying Officer concluded that as of such date, our disclosure controls and procedures were not effective to ensure that the information required to be disclosed by us in our reports is recorded, processed, summarized and reported within the time periods specified by the SEC due to a weakness in our controls described below.However, our Certifying Officer believes that the financial statements included in this Report fairly present, in all material respects, our financial condition, results of operations and cash flows for the respective periods presented. Management’s Annual Report on Internal Control over Financial Reporting.Management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Rule 13a-15(f) of the Exchange Act. Internal control over financial reporting is defined under the Exchange Act as a process designed by, or under the supervision of, our CEO and CFO and effected by our Board of Directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of our assets; Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitation, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluations of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies and procedures may deteriorate.Accordingly, even an effective system of internal control over financial reporting will provide only reasonable assurance with respect to financial statement preparation. Management's assessment of the effectiveness of the Company's internal control over financial reporting is as of the year ended December 31, 2013.As we are classified as a shell company and only have a sole officer and director, the Company's internal controls are deficient for the following reasons: (1) there are no entity level controls because there is only one person serving in the dual capacity of sole officer and sole director, (2) there are no segregation of duties as that same person approves and directs the payment of the Company's bills, and (3) there is no separate audit committee.As a result, the Company's internal controls have an inherent weakness which may increase the risks of errors in financial reporting under current operations and accordingly are deficient as evaluated against the criteria set forth in the Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on our evaluation, our management concluded that our internal controls over financial reporting were not effective as of December 31, 2013. This Annual Report does not include an attestation report of our registered public accounting firm regarding our internal control over financial reporting, pursuant to the current appropriate laws and regulations. Changes in Internal Control over Financial Reporting.There was no change in our internal control over financial reporting that occurred during the quarter ended December 31, 2013 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting which internal controls will remain deficient until such time as the Company completes a merger transaction or acquisition of an operating business at which time management will be able to implement effective controls and procedures. 10 Item 9B - Other Information None PART III Item 10 - Directors, Executive Officers and Corporate Governance The directors and executive officers serving the Company are as follows: Name Age Position Held and Tenure Alberto Burckhart 37 President, Chief Executive Officer Chief Financial Officer, Secretary and Director The director named above will serve until the next annual meeting of stockholders or until his successor(s) is duly elected and have qualified.Directors are elected for one-year terms at the annual stockholders meeting.Officers will hold their positions at the pleasure of the Board of Directors, absent any employment agreement, of which none currently exists or is contemplated.Mr. Burckhart was appointed to his present executive officer and director positions in connection with the September 16, 2013 common stock transaction described above. Mr. Burckhart devotes his time to the Company's affairs on an as needed basis.He has not entered into any formal agreements governing the terms of his service as an executive officer and director of the Company. However, Mr. Burckhart serves the Company pursuant to an understanding between Mr. Burckhart and his sister, Ms. Carmen Bigles, who serves as Chief Executive Officer and is a shareholder of Coquí, which is the beneficial owner of 9,900,000 shares (approximately 89.8% of the shares outstanding as of the date of this Report) of the Company’s common stock. In addition, Mr. Burckhart’s brother-in-law, Dr. Pedro Serrano, serves as a director and is a shareholder of Coquí. Mr. Burckhart is also a shareholder of Coquí. While there are no agreements or understandings for Mr. Burckhart to resign at the request of another person, Mr. Burckhart may be considered to be acting on behalf of, and will act at the direction of, the executive officers and directors of Coquí. Biographical Information Alberto Burckhart.Mr. Burckhart has served as a director and our Chief Executive Officer, President, Secretary and Chief Financial Officer since September 16, 2013.Since February 2013, Mr. Burckhart has been the principal at the Burckhart Law Office.From April 2011 until January 2013, Mr. Burckhart was an investment banker at Pariter Securities.He is also currently associated with Pariter Securities. From August 2008 until March 2011, Mr. Burckhart served in business development for Caribbean Radiation Oncology, a Puerto Rican nuclear medicine facility owned and operated by Dr. Serrano and his wife, Ms. Bigles. Mr. Burckhart was appointed a director because of his legal experience and public company knowledge. Transactions with Related Parties In the last two fiscal years and the period since the end of the last fiscal year, there were no related party transactions required to be disclosed pursuant to Item 404 of Regulation S-K. However, see Note G to the financial statements included in this Report. 11 Director Independence Mr. Burckhart, our sole director, is not independent in accordance with the listing standards of the NASDAQ Stock Exchange and the Securities and Exchange Commission. Meetings and Committees of the Board Our Board held no formal meetings during the fiscal year ended December 31, 2013. We do not presently have a policy regarding director attendance at meetings. We do not currently have standing audit, nominating or compensation committees, or committees performing similar functions. Due to the size of our board, our Board of Directors believes that it is not necessary to have standing audit, nominating or compensation committees at this time because the functions of such committees are adequately performed by our Board of Directors. We do not have an audit, nominating or compensation committee charter as we do not currently have such committees. We do not have a policy for electing members to the Board of Directors, we have not adopted any procedures by which security holders may recommend nominees to the Board of Directors and we do not have a diversity policy. Audit Committee As discussed above, our Board of Directors has not established a separate audit committee within the meaning of the Exchange Act. Instead, the entire Board acts as the audit committee and will continue to do so for the foreseeable future. Code of Ethics We have not adopted a Code of Ethics but intend to do so following consummation of the proposed business combination transaction. Indemnification of Officers and Directors We have the authority under the Nevada General Corporation Law to indemnify our directors and officers to the extent provided for in such statute.Set forth below is a discussion of Nevada law regardingindemnification which we believe discloses the material aspects of such law on this subject.The Nevada law provides, in part, that a corporation may indemnify a director or officer or other person who was, is or is threatened to be made a named defendant orrespondent in a proceeding because such person is or was a director, officer, employee or agent of the corporation, if it is determined that such person: * conducted himself in good faith; * reasonably believed, in the case of conduct in his official capacity as a director or officer of the corporation, that his conduct was in the corporation's best interest and, in all other cases, that his conduct was at least not opposed to the corporation's best interests; and * in the case of any criminal proceeding, had no reasonable cause to believe that his conduct was unlawful. A corporation may indemnify a person under the Nevada law against judgments, penalties, including excise and similar taxes, fines, settlement, unreasonable expenses actually incurred by the person in connection with the proceeding.If the person is found liable to the corporation or is found liable on the basis that personal benefit was improperly received by the person, the indemnification is limited to reasonable expenses actually incurred by the person in connectionwith the proceeding, and shall not be made in respect of any proceeding in which the person shall have been found liable for willful or intentional misconduct in the performance of his duty to the corporation.The corporation may also pay orreimburse expenses incurred by a person in connection with his appearance as witness or other participation in a proceeding at a time when he is not a named defendant or respondent in the proceeding. 12 Our Articles of Incorporation provide that none of our directors shall be personally liable to us or our stockholders for monetary damages for an act or omission in such directors' capacity as a director; provided, however, that theliability of such director is not limited to the extent that such director is found liable for (a) a breach of thedirectors'duty of loyalty to us or our stockholders, (b) an act or omission not in good faith that constitutes a breach of duty of thedirector to us or an act or omission that involves intentional misconduct or a knowing violation of the law, (c) a transaction from which the director received an improper benefit, whether or not the benefit resulted from an action takenwithin the scope of the director's office, or (d) an act or omission for which the liability of the director is expressly provided under Nevada law.Limitations on liability provided for in our Articles of Incorporation do not restrictthe availability of non-monetary remedies and do not affect a director's responsibility under any other law, such as the federal securities laws or state or federal environmental laws. We believe that these provisions will assist us in attracting and retaining qualified individuals to serve as executiveofficers and directors.The inclusion of these provisions in our Articles of Incorporation may have the effect ofreducing a likelihood of derivative litigation against our directors and may discourage or deter stockholders or management from bringing a lawsuit against directors for breach of their duty of case, even though such an action, if successful, might otherwise have benefitted us or our stockholders. Our Bylaws provide that we will indemnify our directors to the fullest extent provided by Nevada General Corporation Law and we may, if and to the extent authorized by our Board of Directors, so indemnify our officers and other personswhom we have the power to indemnify against liability, reasonable expense or other matters. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to our directors,officers and controlling persons pursuant to the foregoing provisions, or otherwise, we have been advised that in the opinion of the Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities is asserted by such director, officer, or controlling person inconnection with the securities being registered, we will (unless in the opinion of our counsel the matter has been settled by controlling precedent) submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. Compliance with Section 16(a) of the Exchange Act Section16(a) of the Exchange Act requires our executive officers and directors and person who own more than 10% of our common stock to file reports regarding ownership of and transactions in our securities with the Commission and to provide us with copies of those filings.Based solely on our review of the copies received by or a written representation from certain reporting persons, we believe that during the fiscal year ended December 31, 2013, all eligible persons were in compliance with the requirements of Section 16(a), except that our former Chief Executive Officer Carolyn Shelton failed to file a Form 4 reporting her sale of 9,500,000 shares of the Company’s stock on September 16, 2013. Conflicts of Interest Two of Mr. Burckhart’s family members serve as an executive officer and director of Coquí, the Company’s largest shareholder, which beneficially owns approximately 89.8% of the Company’s outstanding common stock as of the date of this Report. In addition, Mr. Burckhart and his family members are Coquí shareholders. See “Item 10 - Directors, Executive Officers and Corporate Governance” above. Consequently, if, in the future, the interests of the Company conflict with the interests of Coquí, Mr. Burckhart may not be able to serve the Company as Chief Executive Officer and director in an unbiased manner. Involvement in Certain Material Legal Proceedings None 13 Item 11 - Executive Compensation The following information is related to the compensation paid, distributed or accrued by us to those persons serving as our Chief Executive Officer (principal executive officer) during 2013. We refer to these persons asthe “Named Executive Officers.”During 2013, no other individual served as an executive officer, director, or employee of the Company. Ms. Shelton resigned from her position as Chief Executive Officer and all other executive officer positions with the Company on September 16, 2013 in connection with the common stock transaction described above. She also resigned as director of the Company on September 26, 2013 in compliance with Section 14(f) of the Exchange Act. Neither Mr. Burckhart nor Ms. Shelton have received any compensation from the Company.In future periods, the Company anticipates that it will pay compensation to its officer(s) and/or director(s). SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation Earnings All Other Compensation Total Alberto Burckhart, Principal Executive Officer $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- Carolyn C. Shelton, Principal Executive Officer $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- The Company has no other executive compensation issues which would require the inclusion of other mandated table disclosures. Item 12 - Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The following table sets forth, as of the date of this Report, the number of shares of common stock owned of record and beneficially by the Named Executive Officers, directors and persons who hold 5% or more of the outstanding common stock of the Company.Also included are the shares held by all executive officers and directors as a group. 14 Shares Beneficially Owned (1)(2) Name and address Number of Shares Percentage (3) Coquí Radio Pharmaceutical Corp. (4) 9,900,000 (5) 89.8% Carolyn C. Shelton (6) former Chief Executive Officer and sole director 0 0% Alberto Burckhart (4) Chief Executive Officer and sole director 0 0% All Directors and 0 0% Executive Officers (2 persons) On April 11, 2014, there were 11,018,848 shares of our common stock outstanding and no shares of preferred stock issued and outstanding.We have no outstanding stock options or warrants. In addition, As of April 11, 2014, the Company had accepted subscription agreements and held investor funds in an escrow account forapproximately 330,300 additionalshares of the Company’s common stock, which shares are not included in the calculation of ownership percentages in this table. Under applicable Commission rules, a person is deemed the "beneficial owner" of a security with regard to which theperson directly or indirectly, has or shares (a) the voting power, which includes the power to vote or direct thevoting of the security, or (b) the investment power, which includes the power to dispose,or direct the disposition, of the security, in each case irrespective of the person's economic interest in the security.Under Commission rules, a person is deemed to beneficially own securities which the person has the right to acquire within 60 days through the exercise of any option or warrant or through the conversion of another security. In determining the percent of voting stock owned by a person on April 11, 2014 (a) the numerator is the number of shares of common stock beneficially owned by the person, including shares the beneficial ownership of which may be acquired within 60 days upon the exercise of options or warrants or conversion of convertible securities,and (b) the denominator is the total of (i) the 11,018,848shares of common stock outstanding on April 11, 2014, and (ii) any shares of common stock which the person has the right to acquire within 60 days upon the exercise of options or warrants or conversion of convertible securities.Neither the numerator nor the denominatorincludes shares which may be issued upon the exercise of any other options or warrants or the conversion of any other convertible securities. The address for this shareholder is 1172 South Dixie Highway, Suite 335, Coral Gables, FL 33146. Carmen Bigles has the power to vote these shares. Includes 9,500,000 shares held in record name and 400,000 shares beneficially owned by the shareholder that are held in street name by Halter Financial Investments, L.P. The address for this shareholder is 1397 Dominion Plaza, Suite 100, Tyler, TX 75703. Changes in Control On September 16, 2013, Coquí closed a transaction through which Coquí acquired beneficial ownership of 9,900,000 shares of common stock of the Company, representing approximately 99.9% of the shares then outstanding, fortotal proceeds of $280,000 from Ms. Shelton and Halter Financial Investments, L.P. 15 In connection with Coquí’s purchase of control of the Company as described above, Ms. Shelton resigned as Chief Executive Officer, President, Secretary and Chief Financial Officer of the Company and appointed Mr. Burckhart to fill those positions.In addition, Mr. Burckhart was appointed to the Board of Directors of the Company.Subject to compliance with Rule 14f-1 under the Exchange Act, Ms. Shelton resigned as a director on September 26, 2013. The Company intends to consummate a business combination transaction with Coquí. No additional shares of common stock will be outstanding following that acquisition, except for 605,000 shares to be issued to three preferred shareholders of Coquí, since Coquí intends to cancel its shares of the Company. Item 13 - Certain Relationships and Related Transactions, and Director Independence The Company currently maintains a mailing address at 1172 South Dixie Highway, Suite 335, Coral Gables, FL 33146.The Company’s telephone number there is (787) 685-5046.Other than this mailing address, the Company does not currently maintain any other office facilities, and does not anticipate the need for maintaining office facilities at any time in the foreseeable future prior to consummating the proposed business combination. The Company pays no rent or other fees for the use of the mailing address as these offices are used virtually full-time by Coquí and Ms. Bigles. Item 14 - Principal Accountant Fees and Services The Company paid or accrued the following fees in each of the prior two fiscal years to S.W. Hatfield, CPA of Dallas, Texas, which served as the Company’s independent registered public accounting firm prior to July 24, 2013, Goldman Accounting Services CPA, PLLC, which served as the Company’s independent registered public accounting firm from July 24, 3013 until March 6, 2014, and Salberg & Company, P.A., which has served as the Company’s independent registered public accounting firm since March 6, 2014. See “Item 9 - Changes in and Disagreements with Accountants on Accounting and Financial Disclosure” above. Fiscal year ended December 31, 2013 S.W. Hatfield, CPA Goldman Accounting Services CPA, PLLC Salberg & Company, P.A. 1. Audit fees $ $ $ 2. Audit-related fees - - - 3. Tax fees - - - 4. All other fees - - - Totals $ $ $ Fiscal year ended December 31, 2012 S.W. Hatfield, CPA 1. Audit fees $ 2. Audit-related fees - 3. Tax fees 4. All other fees - Total $ As discussed above, the Company has no formal audit committee. The entire Board of Directors, which presently consists of Mr. Burckhart, as sole director, acts as the Company's defacto audit committee.All of the services related to audit fees and audit-related fees charged by the Company’s independent registered public accounting firms shown in the tables above were pre-approved by the Company. The Company has not adopted a policy with respect to the pre-approval of audit and non-audit services. 16 Neither S. W. Hatfield, CPA, Goldman Accounting Services CPA, PLLC, nor Salberg & Company, P.A., while serving as the Company’s independent registered public accounting firm during the periods specified above, engaged any other persons or firms other than that independent registered public accounting firm’s full-time, permanent employees. PART IV Item 15 - Exhibits and Financial Statement Schedules Exhibit Number 3.1Articles of Incorporation of the Company (1) 3.2Bylaws of the Company (1) 31.1 Certification pursuant to Section 302 of Sarbanes-Oxley Act of 2002. 32.1 Certification pursuant to Section 906 of Sarbanes-Oxley Act of 2002. 101 Interactive data files pursuant to Rule 405 of Regulation S-T. Incorporated by reference to the Company’s Registration Statement on Form 10 filed with the Securities and Exchange Commission on October 8, 2009. 17 SMSA Crane Acquisition Corp. (a development stage company) Contents Page Report of Independent Registered Public Accounting Firm F-2 Financial Statements Balance Sheets as of December 31, 2013 and 2012 F-3 Statements of Operations for each of the years ended December 31, 2013 and 2012 and for the period from August 1, 2007 (date of bankruptcy settlement) through December 31, 2013 F-4 Statements of Changes in Stockholders' Equity (Deficit) for each of the years ended December 31, 2013 and 2012 and for the period from August 1, 2007 (date of bankruptcy settlement) through December 31, 2013 F-5 Statements of Cash Flows for each of the years ended December 31, 2013 and 2012 and for the period from August 1, 2007 (date of bankruptcy settlement) through December 31, 2013 F-6 Notes to Financial Statements F-7-F-13 F - 1 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of: SMSA Crane Acquisition Corp. We have audited the accompanying balance sheets of SMSA Crane Acquisition Corp. at December 31, 2013 and 2012, and the related statements of operations, changes in stockholders’ equity (deficit) and cash flows for each of the two years in the period ended December 31, 2013 and for the period from August 1, 2007 (date of bankruptcy settlement) through December 31, 2013.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of SMSA Crane Acquisition Corp. as of December 31, 2013 and 2012, and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2013 and for the period from August 1, 2007 (date of bankruptcy settlement) to December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. /S/ Salberg & Company, P.A. SALBERG & COMPANY, P.A. Boca Raton, Florida April 15, 2014 F - 2 SMSA Crane Acquisition Corp. (a development stage company) Balance Sheets December 31, 2013 and 2012 December 31, December 31, ASSETS Current Assets Cash on hand and in bank $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable - trade $ $ Due to stockholder - Total Liabilities Stockholders' Equity (Deficit) Preferred stock - $0.001 par value 10,000,000 shares authorized. None issued and outstanding - - Common stock - $0.001 par value. 100,000,000 shares authorized. 10,000,005 and 10,000,005 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements. F - 3 SMSA Crane Acquisition Corp. (a development stage company) Statements of Operations Years ended December 31, 2013 and 2012 and from the Period from August 1, 2007 (date of bankruptcy settlement) through December 31, 2013 Year ended December 31, Year ended December 31, Period from August 1, (date of bankruptcy settlement) through December 31, 2013 Revenues $
